1· , ,   ~OMID   o.   -•••-oe,c•••~~,==~•                                                                                            Page 1ofli':j
·                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                           JUDGMENT IN A CRIMINAL CASE
                                      V.                                     (For Offenses Committed On or After November I, 1987)



                       Carlos Daniel Garcia-Salgado                          Case Number: 3:19-mj-23755

                                                                            William R Burgener
                                                                            Defendant's Attorney


         REGISTRATION NO. 89010298
         THE DEFENDANT:
          ~ pleaded guilty to count(s) _l_o_f_C_om_._p_lai_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - -
          0 was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section             Nature of Offense                                                                 Count Number(s)
         8:1325                      ILLEGAL ENTRY (Misdemeanor)                                                       I
          D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term 9f:
                                1V
                                i~ TIME SERVED                        • _________ days
          ~ Assessment: $10 WAIVED              ~ Fine: WAIVED
          ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                       Thursday, September 12, 2019
                                                                       Date of Imposition of Sentence

                      ~:x;:-o--·                                                                  .
                                                                                .        • - .. '     t,
         Received           \                                              /}       ,>   '\   \   \   .J   I   •   •
                                                                         /L,....._/L··'·•     <'..\.-----1~
                    =n"'""'us"'Mcc----,~-----
                                                                       HONORABLE RICHARD L. PUGLISI
                                                                       UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                               3:19-mj-23755
